 1   Debra A. Miller, Esq. (IN #27254-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: dmiller@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6   Designated Counsel for Service
 7
     Eileen T. Booth, Esq. (CSB #182974)
 8   Kurtis J. Anders, Esq. (CSB #269333)
     Jacobsen & McElroy PC
 9   2401 American River Drive, Suite 100
     Sacramento, CA 95825
10   Telephone: 916-971-4100
     Fax: 916-971-4150
11   E-Mail: ebooth@jacobsenmcelroy.com
               kanders@jacobsenmcelroy.com
12
     Counsel for Defendant Trans Union, LLC
13   (Designated for Service)
14                              UNITED STATES DISTRICT COURT
15                            EASTERN DISTRICT OF CALIFORNIA
16                                    SACRAMENTO DIVISION
17   RON HENRY,                                             )   CASE NO. 2:18-cv-01766-JAM-
18             Plaintiff,                                   )   KJN
                                                            )
19          vs.                                             )
                                                            )   STIPULATION AND ORDER OF
20   EXPERIAN INFORMATION SOLUTIONS,                        )   DISMISSAL WITH PREJUDICE
21   INC.; TRANSUNION, LLC; PNC MORTGAGE                    )   AS TO DEFENDANT TRANS
     and DOES 1 THROUGH 100 INCLUSIVE;                      )   UNION, LLC ONLY
22               Defendants.                                )
                                                            )
23
24          Plaintiff Ron Henry, by counsel, and Defendant Trans Union, LLC (“Trans Union”), by

25   counsel, hereby stipulate and agree that all matters herein between them have been
26   compromised and settled, and that Plaintiff’s cause against Trans Union only should be
27
     dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-01766-JAM-KJN
                                             Page 1 of 3
 1                                          Respectfully submitted,
 2
 3   Date: April 18, 2019                   /s/ Elliot W. Gale (with consent)
                                            Elliot W. Gale, Esq.
 4                                          Sagaria Law, P.C.
                                            3017 Douglas Boulevard, Suite 200
 5                                          Roseville, CA 95661
 6                                          Telephone: 408-279-2288
                                            Fax: 408-279-2299
 7                                          E-Mail: egale@sagarialaw.com
 8
                                            Counsel for Plaintiff Ron Henry
 9
10
11
12   Date: April 18, 2019                   /s/ Debra A. Miller
                                            Debra A. Miller, Esq. (IN #27254-49)
13                                            (admitted Pro Hac Vice)
                                            Schuckit & Associates, P.C.
14
                                            4545 Northwestern Drive
15                                          Zionsville, IN 46077
                                            Telephone: 317-363-2400
16                                          Fax: 317-363-2257
17                                          E-Mail: dmiller@schuckitlaw.com

18                                          Lead Counsel for Defendant Trans Union, LLC
19
20                                          Eileen T. Booth, Esq. (CSB #182974)
                                            Kurtis J. Anders, Esq. (CSB #269333)
21                                          Jacobsen & McElroy PC
                                            2401 American River Drive, Suite 100
22                                          Sacramento, CA 95825
                                            Telephone: 916-971-4100
23                                          Fax: 916-971-4150
                                            E-Mail: ebooth@jacobsenmcelroy.com
24                                                    kanders@jacobsenmcelory.com

25                                          Local Counsel for Defendant Trans Union, LLC

26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-01766-JAM-KJN
                                             Page 2 of 3
 1                                              ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of Plaintiff Ron
 3   Henry against Defendant Trans Union, LLC are dismissed, with prejudice. Plaintiff Ron Henry
 4   and Defendant Trans Union, LLC shall each bear their own costs and attorneys’ fees.
 5
 6
 7   Date: 4/18/2019                                    /s/ John A. Mendez_____________
                                                        United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-01766-JAM-KJN
                                             Page 3 of 3
